           CASE 0:19-cv-02380-BRT Doc. 32 Filed 03/01/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Harmony S. J.,                                                 Civ. No. 19-2380 (BRT)

              Plaintiff,

v.
                                                                 ORDER
Andrew Saul,
Commissioner of Social Security,

              Defendant.


Edward C. Olson, Esq., Attorney at Law; and Karl E. Osterhout, Esq., Osterhout
Disability Law, LLC, counsel for Plaintiff.

Kizuwanda Curtis, Esq. Social Security Administration, counsel for Defendant.


BECKY R. THORSON, United States Magistrate Judge.

       On August 29, 2019, Plaintiff sought judicial review of the denial of her

application for social security disability benefits. (Doc. No. 1.) On August 4, 2020, the

Court granted in part Plaintiff’s Motion for Summary Judgment, denied Defendant’s

Motion for Summary Judgment, and ordered this case remanded pursuant to 42 U.S.C.

§ 405(g) (sentence four) for further proceedings consistent with the August 4, 2020

Order. (Doc. No. 23, 8/4/20 Order.) Now before the Court is Plaintiff’s Counsel’s

Petition for Attorney Fees under the Equal Access to Justice Act. (Doc. No. 27, Pl.’s Pet.)

Plaintiff’s counsel requests compensation in the amount of $10,901.52. (Id.) For the

reasons set forth below, the motion is granted.
            CASE 0:19-cv-02380-BRT Doc. 32 Filed 03/01/21 Page 2 of 5




                                      DISCUSSION

       A.     Equal Access to Justice Act Requirements

       Under the EAJA, a prevailing party in an action for judicial review of agency

action is entitled to an award of fees and expenses, unless the court finds that the position

of the United States was substantially justified. 28 U.S.C. § 2412(d)(1)(A). Fees awarded

pursuant to the EAJA must be reasonable. Dini v. Astrue, No. 08-5852 (DSD/JJG), 2010

WL 153681, at *3 (D. Minn. Jan. 11, 2010) (“[F]ees and other expenses includes . . .

reasonable attorney fees . . . based on prevailing market rates for the kind and quality of

the services furnished . . . ”) (quoting 28 U.S.C. § 2412(d)(2)(A)) (internal quotations

omitted).

       To receive a fee award under the EAJA, the applicant must “submit to the court an

application for fees and other expenses which shows that the party is a prevailing party

and is eligible to receive an award under this subsection.” 28 U.S.C. § 2412(d)(1)(B). A

party who obtains a sentence-four remand, such as Plaintiff, qualifies as a “prevailing

party” under the EAJA. See McGrath v. Astrue, Civil No. 10–4192 (ADM/SER), 2012

WL 4898276, at *2 (D. Minn. Oct. 1, 2012) (citing Shalala v. Schaefer, 509 U.S. 292,

300–01 (1993)). An applicant is “eligible to receive” an EAJA award if his or her net

worth did not exceed $2,000,000 at the time the civil action was filed. See S.E.C. v.

Zahreas, 374 F.3d 624, 630 (8th Cir. 2004). The application must state “the amount

sought, including an itemized statement from any attorney or expert witness representing

or appearing on behalf of the party stating the actual time expended and the rate at which



                                              2
            CASE 0:19-cv-02380-BRT Doc. 32 Filed 03/01/21 Page 3 of 5




fees and other expenses were computed” and “allege that the position of the United States

was not substantially justified.” 28 U.S.C. § 2412(d)(1)(B).

       Defendant does not object to Plaintiff’s attorney receiving EAJA fees, but to the

amount requested. (Doc. No. 30, Def.’s Opp’n to Pl.’s Counsel’s Pet. for Att’y Fees

(“Def.’s Opp’n”) 2–9.) Thus, Defendant concedes that its position in this litigation was

not substantially justified. See, e.g., Theis v. Astrue, 828 F. Supp. 2d 1006, 1008 (E.D.

Ark. 2011) (noting that “the Commissioner concedes that the plaintiff is entitled to an

award of attorney’s fees pursuant to the Act,” and then foregoing a discussion of the

standard for substantial justification). Further, Defendant does not object to applying the

proposed hourly rate of $206.00 per hour 1 for Plaintiff’s counsel. But Defendant does

object to any amount requested over forty hours asserting that any amount over that is

unreasonable. (Def.’s Opp’n 9.) Specifically, Defendant contends that the amount

allocated for briefing, reviewing the record, and researching were unreasonable because

the issues in Plaintiff’s brief were not complex, the arguments Plaintiff’s counsel made in

the brief were mostly unfruitful, and Plaintiff’s counsel is experienced. (Id. at 4–9.)

Defendant also takes issue with Plaintiff’s records reflecting two tasks being done at once

(i.e., reviewing the file and conducting legal research). (Id. at 6.)



1
       The Court agrees, and Defendant does not dispute, that this amount was
reasonably calculated based on the Bureau of Labor Statistics Consumer Price Index
(“CPI”). (See Doc. No. 27, Pl.’s Pet. 2); Hickey v. Secretary of HHS, 923 F.2d 585, 586
(8th Cir. 1991) (stating that the CPI “constitutes ‘proper proof’ of the increased cost of
living since the EAJA’s enactment and justifies” an increased attorney’s fees award)
(quoting Johnson v. Sullivan, 919 F.2d 503, 504 (8th Cir. 1990)).

                                               3
            CASE 0:19-cv-02380-BRT Doc. 32 Filed 03/01/21 Page 4 of 5




       B.     Plaintiff’s Counsel is Entitled to an EAJA Award

       Plaintiff’s counsel requests an award for 58.8 total hours of work performed by her

attorneys at a rate of $206.00 per hour, which total was then reduced by 10% in an

exercise of billing discretion, for an amount requested of $10,901.52. (See Doc. No. 27,

Pl.’s Pet. 3; see also Doc. No. 28-1, Exhibit.)

       The Court has reviewed the itemized time records for the work performed in this

case and finds that the hours billed, and the legal work performed, are not excessive or

unreasonable. Awards for even over 75 hours’ worth of work are not unheard of. See

Vaughn v. Heckler, 860 F.2d 295, 296 (8th Cir. 1988) (awarding 77 hours); see also Gaul

v. Colvin, No. 13-163 (JNE/FLN), 2014 WL 4096972, at *2 (D. Minn. Aug. 19, 2014)

(awarding 75.2 hours); Vossen v. Astrue, No. 07-1567, Doc. No. 58 at 8 (D. Minn. Mar.

15, 2011) (awarding 88.75 hours), adopted by 2011 WL 1322099 (D. Minn. Apr. 7,

2011); Aston v. Sec’y of Health and Human Servs., 808 F.2d 9, 11–12 (2d Cir. 1986)

(awarding 200 hours). Contrary to Defendant’s assertions, the record does not suggest

that Plaintiff’s counsel spent an unreasonable amount of time reviewing the record,

researching the issues in the case, and drafting the briefs, even if the issues ultimately

were not overly complex. Reviewing the entire administrative record, which in this case

is over 1,800 pages, takes a significant amount of time. And researching issues while

working your way through the record should not be a flaw worthy of reducing fees, but

instead should be commended as a way of multi-tasking, creating more efficiency rather

than less while reviewing the file. Therefore, Plaintiff’s motion is granted.



                                              4
            CASE 0:19-cv-02380-BRT Doc. 32 Filed 03/01/21 Page 5 of 5




                                         ORDER

       Based on the foregoing, and all the files, records, and submissions herein,

IT IS HEREBY ORDERED that:

       1.     Plaintiff’s Counsel’s Petition for Attorney Fees under the Equal Access to

Justice Act. (Doc. No. 27) is GRANTED;

       2.     Plaintiff is awarded a total EAJA award in the amount of $10,901.52—less

any pre-existing debt that Plaintiff owes the United States.



Date: March 1, 2021

                                             s/ Becky R. Thorson_________________
                                             BECKY R. THORSON
                                             United States Magistrate Judge




                                             5
